DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Song et al. (US 20200264660; “song” hereinafter).
Regarding claim 1, Song discloses an electronic device, comprising: a telescopic driving mechanism (Par. [0074], ]0075], figs 2-3) comprising a housing (101) and a movable assembly (102), the movable assembly being slidably coupled to the housing and being able to be driven to move towards (D2, fig. 2, Par. [0109]) or away (D1, fig. 2, 5(b), Par. [0109]) from the housing (101) (Par. [0108], [0109], figs 2-5); and a flexible display screen (151) comprising a first end (151d) and a second end (151e) arranged oppositely (“a second side edge 151e opposite to the first side edge 151d”, Par. [0112]), wherein the first end is coupled to the housing and located at a front surface of the electronic device (“The first side edge 151d of the display unit 151 is a portion fixed to the first frame 101”, Par. [0148]); and the second end is coupled to the movable assembly and wound to a rear surface of the electronic device via a side surface of the electronic device (“a second side edge 151e opposite to the first side edge 151d and disposed on the rear face of the mobile terminal 100… the second side edge 151e is adjacent to the rear face of the mobile terminal 100 and the second rear portion 1022 of the second frame 102, the second side edge 151e may is be coupled the second rear portion 1022 of the second frame 102” , Par. [0112], figs. 2-5); and the second end moves towards or away from the first end as the movable assembly is moved relative to the housing (“the second side edge 151e may is be coupled the second rear portion 1022 of the second frame 102 to be movable in the first and second directions D1 and D2”, Par. [0112]).
Regarding claim 14, Song discloses wherein the electronic device further comprises a protective shell (1011 and 1021) provided at the rear surface of the electronic device (figs. 5(a)- 5(b)) and comprising: a fixed portion (1011) coupled to the housing (101) (fig. 5(a)- 5(b)) and a movable portion (1021) provided on a side of the fixed portion facing an inside or outside of the electronic device and movably coupled to the fixed portion (102) (figs. 5(a)- 5(b); Par. [0092], [0101]); wherein the movable portion is coupled to the movable assembly (figs. 5(a)- 5(b), Par. [0101]), and is movable relative to the housing along with the movable assembly, so as to move away from or towards the fixed portion (1013) (figs. 5(a)- 5(b)).  
Regarding claim 15, Song discloses wherein a part of the movable portion (1021) is overlapped with a part of the fixed portion (1011) in a state where the movable portion is maximally displaced relative to the fixed portion (fig. 5(a)-5(b)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of O’Brien (US 20130058063; “O’Brien” hereinafter).
Regarding claim 2, Song discloses wherein the movable assembly comprises: a movable member (102) movably coupled to the housing (101) (“the second frame 102 may be movably coupled to the first frame 101 through the side portion of the first frame 101”, Par. [0108]).
Song does not explicitly disclose a movable member movably coupled to the housing and abutting against a part of the flexible display screen corresponding to the side surface; and a telescopic elastic member mounted to the movable member and applying an acting force pointing to the first end to the second end.  
O’Brien teaches an electronic device comprising a movable member (210) movably coupled to a housing (110) and abutting against a part of the flexible display screen (104) corresponding to a side surface (display panel 104 abuts against a part of the flexible display screen 104 corresponding to a surface of the roller 208, fig. 2); and a telescopic elastic member (224, 228, 226) mounted to the movable member (210) (Par. [0022]) and applying an acting force pointing to the first end to the second end (Par. [0022], [0023]).  
It would have been obvious too one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Song to have the movable member abutting against a part of the flexible display screen corresponding to the side surface; and a telescopic elastic member mounted to the movable member and applying an acting force pointing to the first end to the second end as taught by O’Brien because such modification helps to retract and expand the electronic device.
Regarding claim 10, Song in view of O’Brien (relied on Song, figs 14-15) discloses wherein the telescopic driving mechanism further comprises a driving mechanism (200, fig. 14-15), the driving mechanism has a first end coupled to the housing (“The pinion gear 203 is fixed to first frame 101”, Par. [0167]) and a second end coupled to the movable member (“the rack gear 204 is fixed to the second frame 102”, Par. [0167]), and is configured to drive the movable member (102) to move towards or away from the housing (101) (Par. [0165], [0166], [0167]; figs 15(a)-15(b)).
Regarding claim 11, Song in view of O’Brien (relied on Song, figs 14-15) discloses wherein the telescopic driving mechanism further comprises a distance detecting assembly, the distance detecting assembly is provided to at least one of the housing and the movable member and configured to detect a distance from the housing to the movable member (Par. [0083], [0084], [0085]).  
Regarding claim 12, Song in view of O’Brien (relied on Song, figs 14-15) discloses wherein the movable member comprises a cambered side portion (1022, 1023, 1024) abutting against the flexible display screen.  
Regarding claim 13, Song in view of O’Brien (relied on Song, figs 14-15) discloses wherein a first transmission member (1028) is provided at the cambered side portion (1022, 1023, 1024), and is rollingly coupled to the flexible display screen (1510 (Par. [0102], [0103]).  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yun et al. (US 20180192527 ; “Yun” hereinafter).
Regarding claim 16, Song discloses the fixed portion (1011) is provided at an outer side the movable portion (1021) (fig. 5).  
Song does not disclose the fixed portion and the movable portion are laminated
Yun teaches a protective or supporting frame (201 or 203) of a flexible display device is laminated (Par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Song to laminate the protective frame or shell as suggested by Yun because such modification provides protection to the protective shell.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Feng (US 20210366318; “Feng” hereinafter).
Regarding claim 19, Song discloses the electronic device as claimed in claim 1.
Song does not explicitly disclose wherein the electronic device further comprises a display-screen supporting mechanism configured to bear the flexible display 15screen located at the front surface of the electronic device, and the display-screen supporting mechanism comprises: a fixed supporting member coupled to the housing; and a movable supporting member coupled to the movable assembly; wherein the fixed supporting member is movably coupled to the movable supporting 20member and is movable relative to the housing along with the movable assembly, so as to move away from or towards the fixed supporting member.
	Feng teaches an electronic device comprising; wherein the electronic device further comprises a display-screen supporting mechanism (312 and 322) configured to bear a flexible display 15screen (20) located at the front surface of the electronic device (figs 3-4), and the display-screen supporting mechanism comprises: a fixed supporting member (322) coupled to a housing (32 or 323); and a movable supporting member (312) coupled to a movable assembly (31 or 313); wherein the fixed supporting member is movably coupled to the movable supporting 20member and is movable relative to the housing along with the movable assembly, so as to move away from or towards the fixed supporting member (Par. [0068]).
It would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Song to include a display-screen supporting mechanism configured to bear the flexible display 15screen located at the front surface of the electronic device, and the display-screen supporting mechanism comprises: a fixed supporting member coupled to the housing and a movable supporting member coupled to the movable assembly as taught by Feng because with such modification the supporting mechanism slidable supports the display panel and also minimizes the size of the electronic device.
Regarding claim 20, Song in view of Feng discloses the electronic device as claimed in claim 19.
Feng further teaches one of the fixed and movable supporting members (312) is provided with at least two guide grooves (71), and the other is provided with at least two supporting rails (72) inserted into the guide grooves (71) (Par. [0071], [0072]).   
It would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Song in view of Feng to include at least two grooves and two rails on one of the fixed or movable supporting members that engage with each other as taught by Feng because such modification minimizes or reduces the size and/or thickness of the electronic device.

Allowable Subject Matter
Claims 3-9, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2, a combination of limitations that wherein the telescopic elastic member comprises: 20a sliding member coupled to the second end; a support fixedly coupled to the movable member, slidably coupled to the sliding member, and provided between the sliding member and the side surface; and an elastic member having a first end coupled to the sliding member and a second end fixed relative to the support, the elastic member being configured to apply an acting force 25pointing to the first end to the sliding member, so as to drive the sliding member to move away from the support. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 14, a combination of limitations that wherein the fixed portion comprises a first body and a first side portion, the first body has a plate-shaped structure, and the first side portion is coupled to an edge of the first body and extends in a direction perpendicular to the 25first body; the first body is provided corresponding to the rear surface of the electronic device, and the first side portion is provided at least corresponding to the side surface of the electronic device; 33Docket No. 718666 the movable portion comprises a second body and a second side portion, the second body has a plate-shaped structure, and the second side portion is coupled to an edge of the second body and extends in a direction perpendicular to the second body; the second body is provided corresponding to the first body of the fixed portion, and the second side portion is 5provided at least corresponding to the side surface of the electronic device. None of the reference art of record discloses or renders obvious such a combination.
Claims 4-9 are objected as being dependent on claim 3.
Claim 18 is objected as being dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841